Title: To Benjamin Franklin from Sir Edward Newenham, [9 October 1784]
From: Newenham, Sir Edward
To: Franklin, Benjamin


				
					Dear Sir
					[October 9, 1784]
				
				This day I had real pleasure and Satisfaction in recieving your Excellency’s of the 24th of last month, by an Enclosure from a Mr: Graydon in London to his Brother in the County of Kildare in this Kingdom, who informs me, that as unexpected buisiness delayed his Brother in London, he took that (as the most Speedy) mode of forwarding your favor—for which I have wrote him a Letter of Thanks—
				I was & have been for some months under much uneasiness of mind, at not having had the honor of a Line from yr Excellency or your worthy and much respected Grandson, in answer to several I had wrote; some under Cover to my Banker & others immediatly Directed to you—
				For these last five months, I had quitted the feild of Politics and retired to my Delightful Villa, with Six out of my 12 Children at present with me; & last month I had 9, with two of my Grand Children; I had determined to Continue retired, but the late Proceedings of the Kings attorney General called me forth, as one Individual to repair the Breach he had made in the Constitution, by thundering out his Anathema’s against any Sherriff or Majistrate that would hold any meeting or Any Person, that would take the Chair at any meeting; this day near 200 Protestant Electors have Called themselves; in former Times, 10 or 12 Electors Signing a Requisition was deemed Sufficient, but Venality, usurped Power, Supported by a Garrison of nearly treble the usual Number of Mercenarys, have rendered more Signatures Necessary, and the Treasury of the Nation is opened to purchase all the public papers, so that our proceedings have Scarse any publications, but by Manuscript Correspondence; as soon as a paper appears, on our side, it is bought up—at the Expence of (at least) 12 or 1400 pounds—
				
				Next Monday will be an important day, the anti-re-formists, declare, that we shall not meet, that Goals are to be our Habitations on the Evening of that day, if we presume to assemble; they threaten us with Military force of 4500 men, but all will not do, for we will meet, resolve & publish, and we will have a General Meeting of the free Counties, Cities & Towns on the 25th Instant; though not half the Counties send Delegates— those that do not, are under the immediate Controul of Two or three Lords or powerfull Commoners; many of the Congress Members are afraid of meeting in the City of Dublin, as they imagine the air of the Court might possibly injure the Health of Some Members—however I beleive we shall sit in the Metropolis on account of the accomodations; I shall Send you their Proceedings, when permitted to be published—for I apprehend this meeting will be private & no one permitted to be present, but the Members, & I believe Secresy will be enjoined; the powers of Borough mongers & false friends will prevent us being as Numerous, as we Expected, but we shall adopt Such measures, as will Consolidate (I hope) the whole Nation, & have, in a short Time, a full meeting of Every place intitled to send Delegates—
				Our present weather has been most remarkable fine & favourable to a plentyfull Harvest of Hay & Corn, yet Provisions are not Cheap, Beef 3 d mutton 3 d ½, oates 12 s our Barrell—Potatoes are very reasonable— Fish in the greatest plenty, & the autumn Vegetation luxuriant to an amazing Degree, Yesterday I pulled a Cabbage rose of a Second Spring, from a tree, that bore many in last may—
				
				I have fully compleated my Room, called the States, except the Nitch that awaits Your Excellencys Bust— General Washington & my worthy Friend the Marquiss Le Fayette, are on Each side of Vir— Vir has his proper Symbols; this reminds me, that in my last Letter, I had the Honor of requesting your Directions about a Conductor— I am not afraid of Lightning in this Cold Climate, but I would preserve my house, & have some amusement— I am constructing a Lillypution air Balloon, and if in Cash, I mean to make a Large one, but not so large as the Brothers— Quere—how many feet high does your Excellency, or yr Philosophick Brethern in Paris, imagine that it is possible for any Balloon to ascend, preserving the Life of the aerial Traveller—? Quere—may it not arrive to Such a heigth as to render a more minute observation of the Moon, of use— Quere—after they ascend Seven or Eight mile, & arrive in a Clear, unclouded air, and can make the Balloon preserve a settled residence for a short Time, cannot they make more accurate observations? Quere, does your Excellency imagine that a Balloon can be so managed as to ascend continualy untill it visits that region as yet unknown to mortals? Quere, what would hinder a Balloon that ascends 10 from ascending 500 mile?
				Your Excellency will pardon the Liberty of these Enquirys, as I Know your Learning & Judgement in these matters, and as I am now beginning this Course of Study and amusement, I should be happy in your assistance & opinion— We have a Circumstantial account of those in France, but I would be Very glad, I could receive an account of any one of them before it could be inserted in the Public papers;—
				War appears to me, almost inevitable between Holland & the Emperor; I wish Holland may preserve its Republican

Government, for that is a Species of Government I admire most—& it would give the Emperor too great an ascendancy in Europe If he should possess any part of Holland; he is a great & Glorious Prince, and seems determined to restore the rights of mankind in respect to private Judgement in Religious Matters—he is a Constant toast with us—in this Kingdom—
				I am very anxious to hear of the Marquiss Le Fayettes Safe arrival in France; I did myself the honor of writing to him before he left France two PARTICULAR Letters, & Suppose they are now in his house, of which I request you will acquaint him as soon as he returns; I also directed one to him at Brest, which he will get at the post office there— I flatter myself, that he will honor me with a Visit during our Session of Parliament & reside at my house; I shall Endeavour to accomodate him suitiable to his Rank, & also those that accompany him—could your Grandson come with him? It would render us a most pleasing opportunity of Shewing our proper Remembrance—
				This Evening my Eldest son, who is Captain, marched his company of Light Infantry down to this place, where they exercised & went through all their Evolutions & maneuvres perfectly well; he gave them, by the hands of his mother, a Silver Medal for the first & second best Shot—the Target was (as Each man fired 3 shots at 100 yards distance) first, a figure with the following Emblems & motto’s—the Grand Apostate—a

L[a?]bel from his mouth, £50000 [£?] settled me—the Second—I am a Court pensionary & Government hack—Third represents a Gibbet with a proper figure & a Label from his mouth—Spare! oh Spare! a repenting Sinner; most of the Shots took place in the Representation; Happy would it be for Ireland, if the wood was realized into Human Existence—
				All here Desire their most Sincere & Affectionate Respects to you & yr Grandson, & I have the honor to remain with the most perfect respect, Esteem & Gratitude yr Excellencys most obt: & Very Humble Sert
				
					
						Edwd Newenham
					
				
				
					PS Lady Newenham desires her LOVE to be presented—
				
				
					PS: as I am so often solicited for Letters to your Excellency & son—for fear of impositions, Shall always put the word (JUST) to any Letter of Introduction I wish you to Notice
				
				
					PS— may I intreat Letters [of Introduction to your friends in the United States—in Every pa[rt as so]on as possible, as I am fixed for my Voyage [the?] [torn].
				
				
					PS The Letters of Introduction to yr freinds in the United States will be very acceptable, & request them for Boston Rhode Island New Yorke Philadelpia, General Washington & Charles-town—
				
			 
				Addressed: For His Excellency Dr: Franklin / Passy
			